


HEARTLAND FINANCIAL USA, INC.
2005 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
This PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), is entered
into effective as of the Grant Date (as defined below), by and between the
Participant (as defined below) and Heartland Financial USA, Inc., a Delaware
corporation (the “Company”).
WHEREAS, the Company maintains the Heartland Financial USA, Inc. 2005 Long-Term
Incentive Plan, as amended (the “Plan”), and the Participant has been selected
by the Committee to receive this restricted stock unit award under the Plan;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
Section 1.Award. In accordance with the Plan and this Agreement, the Company
hereby grants to the Participant this award (“Award”) of restricted stock units
(each, an “RSU”), where each RSU represents the right to receive one share of
Stock in the future, subject to the terms and conditions of the Plan and this
Agreement. This Award is in all respects limited and conditioned as provided
herein.


Section 2.Terms of Award. The following words and phrases relating to this Award
have the following meanings:


(a)The “Participant” is ____________________


(b)The “Grant Date” is January 17, 2012.


(c)The number of “RSUs” awarded is ____________


(d)The “Performance Period” is January 1, 2012 through December 31, 2012.


(e)The “Measurement Date” is December 31, 2012.


(f)For purposes of this Agreement, the Participant's employer is
____________________


Except for capitalized words and phrases defined herein, capitalized words or
phrases in this Agreement (other than words and phrases found in headings) have
the meanings ascribed to them under the Plan.
Section 3.Forfeiture, Earning and Vesting of RSUs.


(a)General. A Participant shall forfeit the RSUs, earn the RSUs and vest in the
RSUs pursuant to and subject to this Section 3, provided that shares of Stock in
connection with the RSUs shall be delivered pursuant to and subject to Section 6
below.


(b)Forfeiture of RSUs.


(i)Except as otherwise provided in this Section 3, the Participant shall forfeit
any unvested RSUs (whether or not earned) as of the Date of Termination (as
defined below) that occurs during




--------------------------------------------------------------------------------




the Restricted Period (as defined below).


(ii)Subject to Section 5 below, the Participant shall forfeit any RSUs unearned
as of the Measurement Date.


(c)Earning of RSUs. The RSUs shall be eligible to be earned during the
Performance Period, based on the level of achievement of the applicable
Performance Targets (as defined below and reflected on EXHIBIT A hereto), in
accordance with the following allocations:


FOR PARTICIPANTS EMPLOYED AT THE COMPANY LEVEL:
APPLICABLE ENTITY PERFORMANCE
EARNINGS
ASSETS
100% of the RSUs may be earned based on Company performance (the “Company
Units”)
70% of the Company Units may be earned based on Company Earnings (the “Company
Earnings Units”)
30% of the Company Units may be earned based on Company Assets (the “Company
Assets Units”)



FOR PARTICIPANTS EMPLOYED AT THE BANK LEVEL:
APPLICABLE ENTITY PERFORMANCE
EARNINGS
ASSETS
40% of the RSUs may be earned based on Company performance (the “Company Units”)
70% of the Company Units may be earned based on Company Earnings (the “Company
Earnings Units”)
30% of the Company Units may be earned based on Company Assets (the “Company
Assets Units”)
60% of the RSUs may be earned based on Bank performance (the “Bank Units”)
70% of the Bank Units may be earned based on Bank Earnings (the “Bank Earnings
Units”)
30% of the Bank Units may be earned based on Bank Assets (the “Bank Assets
Units”)



(d)Vesting of RSUs.


(i)Only Earned RSUs (as defined below) are eligible for vesting, and vested RSUs
shall be subject to the settlement restrictions set forth in Section 6 below.


(ii)The “Restricted Period” shall begin on the Grant Date and shall end on the
second anniversary of the Measurement Date. Earned RSUs shall vest on the last
day of the Restricted Period, provided that the Date of Termination has not
occurred before the end of the Restricted Period.


(iii)Notwithstanding the foregoing provisions of this Section 3:


(A)If the Date of Termination occurs due to (i) termination of the Participant's
employment by the Participant's employer without Cause (as defined below),
(ii) Disability (as defined below) or (iii) the Participant's death, the
Restricted Period shall end for any Earned RSUs and the Participant shall
forfeit any unearned RSUs.


(B)If the Date of Termination occurs due to Retirement following June 30 in the
year containing the Measurement Date, a pro rata portion of the RSUs shall be
eligible to be earned during the Performance Period in accordance with Section
3(c) above, with such pro rata portion based on the date of Retirement, and the
Restricted Period for all Earned RSUs shall end on the second anniversary of the




--------------------------------------------------------------------------------




Measurement Date, regardless of the date of termination due to Retirement;
provided, however, that the Participant shall forfeit all rights, title and
interest in and to the RSUs (whether or not earned) under the Plan and this
Agreement, if the Participant violates any applicable confidentiality,
non-solicitation, non-competition or similar agreement between the Participant
and the Company or any Subsidiary, or if the Participant otherwise Competes with
the Company or any Subsidiary during the Restricted Period.


(C)Upon a Change in Control, the Restricted Period shall end for (i) all Earned
RSUs, (ii) all unearned RSUs if the Plan and this Agreement are not fully
assumed in such Change in Control, and (iii) all unearned RSUs if the Plan and
this Agreement are fully assumed in such Change in Control and the Participant's
employment is terminated by the Participant's employer without Cause or by the
Participant for Good Reason (as defined below) following such Change in Control.


(D)If the Date of Termination occurs due to termination of the Participant's
employment by the Participant's employer for Cause or by the Participant
voluntarily (other than due to Retirement), the Participant shall forfeit all
rights, title and interest in and to the RSUs (whether or not earned) and under
the Plan and this Agreement.


Section 4.Adjustments. In addition to any adjustments to this Agreement
permitted under the Plan, the Committee may, in its sole discretion, make any
reasonable adjustments to the Performance Targets (as reflected on EXHIBIT A
hereto) and measures that it deems appropriate to reflect effects of the
following items, to the extent identified in the audited financial statements of
the Company, including footnotes, or in the Management Discussion and Analysis
section of the Company's annual report: (i) extraordinary, unusual and/or
nonrecurring items of gain or loss; (ii) gains or losses on the disposition of a
business; (iii) changes in tax or accounting principles, regulations or laws; or
(iv) mergers or acquisitions. The foregoing adjustments shall only be
permissible by the Committee, as determined in the sole discretion of the
Committee, to the extent such adjustments do not unreasonably benefit or
penalize the Participant.


Section 5.Circuit Breaker. As of the Measurement Date, no unearned RSUs may
become Earned RSUs if as of such date there exists a material weakness in
safety, soundness or compliance (e.g., a regulatory memorandum of
understanding), at the Company level or the Bank level, as determined in the
sole discretion of the Committee (a “Circuit Breaker”), such that a Circuit
Breaker at the Bank level shall prevent the earning of RSUs for Participants
employed by such Bank and that a Circuit Breaker at the Company level shall
prevent the earning of RSUs by all Participants as of the Measurement Date;
provided, however, that in the event a Circuit Breaker exists, RSUs that would
become Earned RSUs but for the existence of the Circuit Breaker shall not be
forfeited as of the Measurement Date, and may become Earned RSUs if the Circuit
Breaker ceases to exist in its entirety prior to the second anniversary of the
Measurement Date.


Section 6.Settlement of Units.  Delivery of shares of Stock or other amounts in
connection with this Award shall be subject to the following:


(a)Delivery of Stock. The Company shall deliver to the Participant one share of
Stock free and clear of any restrictions in settlement of each of the earned,
vested and settlement-eligible RSUs within 30 days following the end of the
Restricted Period.


(b)Compliance with Applicable Laws.  Notwithstanding any other provision of this
Agreement or the Plan, the Company shall have no obligation to deliver any
shares of Stock or make any other distribution of benefits in connection with
this Award unless such delivery or distribution complies with all applicable
laws and the applicable requirements of any securities exchange or similar
entity.




--------------------------------------------------------------------------------




(c)Certificates.  To the extent that this Agreement or the Plan provides for the
issuance of shares of Stock, the issuance may be affected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable
requirements of any securities exchange or similar entity.


Section 7.Withholding. All deliveries of shares of Stock pursuant to this Award
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
or Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery of any shares of Stock in
connection with this Award.  At the election of the Participant, subject to any
rules and limitations as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Stock that the
Participant already owns, or to which the Participant is otherwise entitled
under the Plan.


Section 8.Non-Transferability of Award. Except as otherwise provided in the
Plan, the Participant shall not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose of any RSUs during the Restricted
Period.


Section 9.No Rights As Shareholder. The Participant shall not be a shareholder
of record with respect to the RSUs and shall have no dividend or voting rights
with respect to the RSUs during the Restricted Period.


Section 10.Definitions.  For purposes of this Agreement, capitalized words and
phrases have the following meanings:


(a)“Bank” means the Participant's employer, as may be applicable, which employer
may be a Subsidiary bank or other Subsidiary or division of the Company or a
Subsidiary.


(b)“Bank Assets” means the Bank assets, as determined by the Committee in its
sole discretion.


(c)“Bank Earnings” means the Bank earnings during the Performance Period, as
determined by the Committee in its sole discretion.


(d)If the Participant is subject to a change in control agreement (or other
similar agreement) with the Company or a Subsidiary that provides a definition
of termination for “cause,” then, for purposes of this Agreement, the term
“Cause” has the meaning set forth in such agreement; in the absence of such a
definition, “Cause” means (i) a material violation by the Participant of any
applicable material law or regulation respecting the business of the Company or
a Subsidiary; (ii) the Participant being found guilty of a felony or an act of
dishonesty in connection with the performance of the Participant's duties as an
employee or officer of the Company or a Subsidiary, or an act that disqualifies
the Participant from serving as an officer or director of the Company or a
Subsidiary; (iii) the willful or negligent failure of the Participant to perform
the Participant's duties to the Company or a Subsidiary in any material respect;
(iv) the Participant's engaging in one or more unsafe or unsound banking
practices that have a material adverse effect on the Company or a Subsidiary; or
(v) the Participant's removal or suspension from banking pursuant to
Section 8(e) of the Federal Deposit Insurance Act, as amended, or any other
applicable state or federal law.


(e)“Company Assets” means the Company assets, as determined by the Committee in
its sole discretion.


(f)“Company Earnings” means the Company earnings during the Performance Period,
as determined by the Committee in its sole discretion.




--------------------------------------------------------------------------------






(g)“Compete” means, directly or indirectly, in any capacity, to conduct business
on behalf of or become employed by or associated with as a consultant, director,
advisor or otherwise, or to own, manage or operate any business in competition
with the Company or a Subsidiary in any market in which the Company or a
Subsidiary actively conducts business as of the Date of Termination; provided,
however, that nothing in this definition shall be deemed to prohibit the
acquisition or holding of not more than 2% of the shares or other securities of
a publicly-traded entity.


(h)“Date of Termination” means the first day occurring on or after the Grant
Date on which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment, provided that the
Participant's employment shall not be considered terminated by reason of a
transfer of the Participant between the Company and a Subsidiary or between two
Subsidiaries, and further provided that the Participant's employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant's employer.  If, as a result
of a sale of a Subsidiary or other transaction, the Participant's employer
ceases to be a Subsidiary (and the Participant's employer is or becomes an
entity that is separate from the Company), and the Participant is not, at the
end of the 30-day period following the transaction, employed by the Company or
an entity that is then a Subsidiary, then the occurrence of such transaction
shall be treated as the Participant's Date of Termination.


(i)“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) the Participant is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.


(j)“Earned RSU” means an RSU that is earned under this Agreement.


(k)If the Participant is subject to a change in control agreement (or other
similar agreement) with the Company or a Subsidiary that provides a definition
of termination for “good reason,” then, for purposes of this Agreement, the term
“Good Reason” has the meaning set forth in such agreement; in the absence of
such a definition, “Good Reason” means the occurrence of any of the following
events:


(i)The Participant is not re-elected to, or is removed from, the Participant's
position with the Company or the Bank, other than as a result of the
Participant's election or appointment to a position or positions of equal or
superior scope and responsibility, or the Company or the Bank fails to vest in
the Participant the powers, authority and support services of any of such
position or positions;


(ii)The Participant is subjected to objectively difficult or unpleasant working
conditions to the extent that a reasonable employee would feel compelled to
resign, provided the Company has been given at least 15 days notice of such
conditions and the Participant's intent to resign, and the Company fails to
remedy such conditions within 15 days of such notice; or


(iii)The Participant is subjected to conditions constituting constructive
discharge, as defined by State of Iowa statute or common law.


(l)“Performance Targets” means the performance targets as reflected on EXHIBIT A
hereto.






--------------------------------------------------------------------------------




(m)“Retirement” means (i) the voluntary termination of the Participant's
employment by the Participant on or after the date the Participant reaches the
age of 62 and has at least 5 years of service with the Company or a Subsidiary
or (ii) the Participant's “retirement” pursuant to the provisions of any defined
benefit retirement plan sponsored by the Company or a Subsidiary that is then
applicable to the Participant.


Section 11.Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company's assets or business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been settled or distributed, respectively, at the time
of the Participant's death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
as the Committee may require. The Participant's designation of beneficiary may
be amended or revoked from time to time by the Participant in accordance with
the procedures established by the Committee. If a Participant fails to designate
a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been payable to the Participant shall be
payable to the legal representative of the estate of the Participant. If a
Participant designates a beneficiary and the Designated Beneficiary survives the
Participant but dies before the settlement of the Designated Beneficiary's
rights under this Agreement, then any rights that would have been payable to the
Designated Beneficiary shall be payable to the legal representative of the
estate of the Designated Beneficiary.


Section 12.Administration. The authority to manage and control the operation and
administration of this Agreement and the Plan is vested in the Committee, and
the Committee has all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement or the Plan by the
Committee and any decision made by it with respect to this Agreement or the Plan
shall be final and binding on all persons.


Section 13.Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement is subject to the terms of the Plan, copies of which
may be obtained by the Participant from the office of the Secretary of the
Company. This Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.
Any interpretation of the Plan or this Agreement by the Committee and any
decision made by it with respect to the Plan or this Agreement are final and
binding on all persons. Notwithstanding anything in this Agreement to the
contrary, in the event of any discrepancies between the corporate records of the
Company and this Agreement, the corporate records of the Company shall control.


Section 14.Not an Employment Contract. This Award shall not confer on the
Participant any rights with respect to continuance of employment or other
service with the Company or any Subsidiary, nor shall it interfere in any way
with any right the Company or any Subsidiary may otherwise have to terminate or
modify the terms of such Participant's employment or other service at any time.


Section 15.Amendment.  Subject to Section 18 and Section 19 below, this
Agreement may be amended in accordance with the provisions of the Plan, and may
otherwise be amended in writing by the Participant and the Company without the
consent of any other person.


Section 16.Governing Law. This Agreement, the Plan and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.




--------------------------------------------------------------------------------




Section 17.Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.


Section 18.Section 409A Amendment. This Award is intended to comply with Code
Section 409A and this Award shall be administered and interpreted in accordance
with such intent. The Committee reserves the right (including the right to
delegate such right) to unilaterally amend this Agreement without the consent of
the Participant in order to maintain compliance with Code Section 409A; and the
Participant's receipt of this Award constitutes the Participant's
acknowledgement of and consent to such rights of the Committee.


Section 19.Clawback. This Award and any amount or benefit received hereunder
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant's receipt of this Award constitutes
the Participant's acknowledgment of and consent to the Company's or a
Subsidiary's application, implementation and enforcement of (i) the Policy or
any similar policy established by the Company or a Subsidiary that may apply to
the Participant and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, as well as the
Participant's express agreement that the Company or a Subsidiary may take such
actions as may be necessary to effectuate the Policy, any similar policy or
applicable law without further consideration or action.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Grant Date, and the Participant
acknowledges understanding and acceptance of, and agrees to, the terms and
conditions of this Agreement.
 
HEARTLAND FINANCIAL USA, INC.


By:
 
 
 
Its:
 
 
 
 
PARTICIPANT


 
 
 
 
 
 
Date:
 











--------------------------------------------------------------------------------




EXHIBIT A
Performance Targets for December 31, 2012
The RSUs shall be eligible to be earned based on achievement of the applicable
Performance Targets set forth in the following charts, provided that the
percentage of RSUs earned shall be determined based upon linear interpolation if
the applicable “Threshold” Performance Target is exceeded and the applicable
“Target” Performance Target is not fully achieved, and provided further that if
the applicable “Threshold” Performance Target is not achieved, 0% of the
respective RSUs shall be earned and if the applicable “Target” Performance
Target is exceeded, no more than 100% of the respective RSUs shall be earned.
For example, with respect to the Company Earnings Units chart below, if the
actual Company Earnings were $22,023,000, the Percentage of Company Earnings
Units Earned would be 75%; if the actual Company Earnings were $19,300,000, the
Percentage of Company Earnings Units Earned would be 0%; and if the actual
Company Earnings were $30,000,000, the Percentage of Company Earnings Units
Earned would be 100%.
COMPANY EARNINGS UNITS
 
COMPANY EARNINGS PERFORMANCE TARGETS (,000)
PERCENTAGE OF COMPANY EARNINGS UNITS EARNED
THRESHOLD
24,875
50%
TARGET
28,875
100%

COMPANY ASSETS UNITS
 
COMPANY EARNINGS PERFORMANCE TARGETS (,000)
PERCENTAGE OF COMPANY EARNINGS UNITS EARNED
THRESHOLD
4,450,000
50%
TARGET
4,585,000
100%

BANK EARNINGS UNITS
 
COMPANY EARNINGS PERFORMANCE TARGETS (,000)
PERCENTAGE OF COMPANY EARNINGS UNITS EARNED
THRESHOLD
 
50%
TARGET
 
100%

*The chart immediately above is not applicable for a Participant employed at the
Company level.


BANK ASSETS UNITS
 
COMPANY EARNINGS PERFORMANCE TARGETS (,000)
PERCENTAGE OF COMPANY EARNINGS UNITS EARNED
THRESHOLD
 
50%
TARGET
 
100%

*The chart immediately above is not applicable for a Participant employed at the
Company level.


